DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-9 were previously pending and subject to a final office action mailed 04/28/2022. Claims 1, 3 and 8-9 were amended; no claim was cancelled or added in a reply filed 06/24/2022. Therefore claims 1-9 are currently pending and subject to the non-final office action below. 
Response to Arguments
Applicant's arguments filed 04/28/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed towards an abstract idea because the claims are not analogous to any of the case laws that MPEP 2106.04(a)(2(II)(b)-(c) describes as example of commercial or legal interactions or managing personal behavior or relationships or interactions between people (remarks p. 5). Examiner respectfully disagrees. 
Examiner respectfully notes that MPEP 2106.04(a) states that “To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types…Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above.” 
Based on MPEP 2106.04(a)(2), the claims do not need to be analogous to one of the case laws but whether they recite claim limitations that are directed towards concepts that fall within the enumerated abstract idea groupings. As shown in pages 4-5 of the final office action dated 04/28/2022, the claim limitations reciting/directed towards the abstract idea of organizing human activity were identified and reasons why they described the abstract idea were stated. Therefore, based on the MPEP, the claims are directed towards an abstract idea. 
Applicant argues that the claims even if directed towards an abstract idea, they are integrated into a practical application because they improve delivery efficiency by allowing the client to be aware that the package storage time limit approaches, making it possible for the client to deal appropriately with a situation in which the storage time limit approaches. Examiner respectfully disagrees. 
Examiner respectfully notes that the claims are not directed towards improving delivery efficiency but they are directed towards an abstract idea that is applied on a generic computer in order to automate the abstract idea. The memory and processor, considered alone as a whole, with the abstract idea are recited at a high level of generality and do not integrate the abstract idea into a practical application because they amount to simple instructions to automate the abstract idea on a computer. Any increase in performance efficiency is not due to the claim limitation themselves but due to the inherent efficiency associated with a computer which does not integrate an abstract idea into a practical application (please see MPEP 2106.05(f) “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”)
Applicant argues that the abstract idea is integrated into a practical application because the claims recite an improvement to a problem identified by Applicant. Examiner respectfully disagrees.
Examiner respectfully notes that the improvement identified by the Applicant is not a technological solution but an abstract improvement to an abstract problem. An abstract improvement is still abstract even if it’s novel and non-obvious (please see MPEP 2106.04(I)” Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).)
Applicant further argues that paragraph 3-4 discusses that the authentication process is performed between the collection/delivery communication device of a collection/delivery company and the vehicle communication device mounted on a vehicle, when the authentication is successful, the trunk of the specified vehicle can be locked and unlocked (remarks p. 6-7).
In response to the above argument, it is noted that the features upon which applicant relies (i.e., the authentication process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the claims are directed towards an abstract idea without being integrated into a practical application or providing significantly more limitations. 
Applicant’s arguments with respect 103 rejection argument have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/8/9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “sending a reconfirmation notification on a storage time limit to a client associated with a client who has request a delivery of a package when a vehicle that is parked or stopped in a predetermined area for providing a vehicle cabin thereof for receiving other person’s package stores the package and when it is within a predetermined time until the storage time limit of the package; wherein the storage time limit is registered based on information sent from a provider”. 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial and legal interactions (including agreements in the form of contracts; legal obligations; sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a memory and a processor having at least one piece of hardware and a client terminal and a provider terminal, the provider terminal being associated with a provider who owns the vehicle and provides the vehicle cabin for receiving the package (claim 1), a management device including a memory and a processor having at least one piece of hardware, a client terminal and provider terminal, the provider terminal being associated with a provider who owns the vehicle and provides the vehicle cabin for receiving the package (claim 8 and 9). Each of the additional limitations are recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component. The claim further recites “a vehicle” which is a field of use limitation generally linking the abstract idea. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2020/0327471) (paragraph 35-51) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). 
Dependent claim 2 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor, provider terminal and candidate terminal are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 4 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 5 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor and memory are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 6 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 7 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor, delivery man terminal and candidate terminal are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire (US 2016/0189098) in view of Yang (US 2007/0150375).
As per claim 1, Beaurepaire discloses a management device comprising: a memory (paragraph 4); and a processor having at least one piece of hardware (paragraph 4), wherein the processor is configured to send a reconfirmation notification on a storage time limit to a client terminal associated with a client who has requested a delivery of a package when a vehicle that is parked or stopped in a predetermined area for providing a vehicle cabin thereof for receiving other person's packages stores the package and when it is within a predetermined time until the storage time limit of the package, wherein the storage time limit is registered based on information sent from a provider terminal, the provider terminal being associated with a provider who owns the vehicle and provides the vehicle cabin for receiving the package (fig. 1 and 10c, paragraph 31-34 and 66, a reconfirmation message is sent to the user when the package is first delivered to notify the user of the storage time limit, the storage time limit is determined based on the calendar and schedule information of the owner of the vehicle which is received from the user terminal associated with the owner of the vehicle). 
However, Beaurepaire does not disclose but Yang discloses a confirmation notification of the storage time limit (paragraph 72 and 116, the buyers are notified of the vehicle waiting period ahead of time when they are on the website).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Yang in the teaching of Beaurepaire, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8, Beaurepaire discloses a management method performed by a management device including a memory and a processor having at least one piece of hardware, the management method comprising (paragraph 4): sending a reconfirmation notification on a storage time limit to a client terminal associated with a client who has requested a delivery of a package when a vehicle that is parked or stopped in a predetermined area for providing a vehicle cabin thereof for receiving other person's packages stores the package and when it is within a predetermined time until the storage time limit of the package, the storage time limit being read from the memory, wherein the storage time limit is registered based on information sent from a provider terminal, the provider terminal being associated with a provider who owns the vehicle and provides the vehicle cabin for receiving the package (fig. 1 and 10c, paragraph 31-34 and 66, a reconfirmation message is sent to the user when the package is first delivered to notify the user of the storage time limit, the storage time limit is determined based on the calendar and schedule information of the owner of the vehicle which is received from the user terminal associated with the owner of the vehicle). 
However, Beaurepaire does not disclose but Yang discloses a confirmation notification of the storage time limit (paragraph 72 and 116, the buyers are notified of the vehicle waiting period ahead of time when they are on the website).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Yang in the teaching of Beaurepaire, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, Beaurepaire discloses a management program that causes a management device including a memory and a processor having at least one piece of hardware to execute (paragraph 4): sending a reconfirmation notification on a storage time limit to a client terminal associated with a client who has requested a delivery of a package when a vehicle that is parked or stopped in a predetermined area for providing a vehicle cabin thereof for receiving other person's packages stores the package and when it is within a predetermined time until the storage time limit of the package,  wherein the storage time limit is registered based on information sent from a provider terminal, the provider terminal being associated with a provider who owns the vehicle and provides the vehicle cabin for receiving the package (fig. 1 and 10c, paragraph 31-34 and 66, a reconfirmation message is sent to the user when the package is first delivered to notify the user of the storage time limit, the storage time limit is determined based on the calendar and schedule information of the owner of the vehicle which is received from the user terminal associated with the owner of the vehicle). 
However, Beaurepaire does not disclose but Yang discloses a confirmation notification of the storage time limit (paragraph 72 and 116, the buyers are notified of the vehicle waiting period ahead of time when they are on the website).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Yang in the teaching of Beaurepaire, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Yang (US 2007/0150375), as disclosed in the rejection of claim 1, in further view of Motoyama (US 9,453,758).
As per claim 2, Beaurepaire does not explicitly disclose but Motoyama discloses wherein the processor is configured to start charging processing for the client when the storage time limit is exceeded while the vehicle stores the package (Col. 13, ln 34-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Motoyama in the teaching of Beaurepaire, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 3-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Yang (US 2007/0150375), as disclosed in the rejection of claim 1, Felt (US 2011/0099040).
As per claim 3, Beaurepaire discloses wherein the processor is configured to select a transfer candidate vehicle based on parking/stopping information, the parking/stopping information including information on positions and parking/stopping states of a plurality of vehicles each of which can provide a vehicle cabin thereof for receiving other person's packages in the predetermined area (paragraph 32, 38-39, 41, 68-69 and 75, the system selects alternate vehicles to place packages in if the original vehicle needs to move. The system selects the substitute vehicle based on schedule/calendar/position/location information of the substitutes vehicles).
However, instead of sending a transfer possibility inquiry to a candidate terminal associated with a provider of the selected transfer candidate vehicle when a transfer request for transferring the package is received from a provider terminal associated with a provider of the vehicle, Beaurepaire discloses checking the permission set by the owners of the candidate transfer vehicles when a transfer request is received from a provider terminal associated with a provider of the vehicle. But, Felt discloses sending a service inquiry to a candidate terminal associated with a provider of the selected candidate vehicle when a request for service is received from a requester terminal (paragraph 79-81).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Felt in the teaching of Beaurepaire in order of the [operator of the vehicle] to accept, deny, or ignore the request (paragraph 79).
 As per claim 4, Beaurepaire in view of Yang and Felt disclose all the limitation of claim 3. Beaurepaire discloses wherein the processor is configured to further refer to schedule information for selecting the transfer candidate vehicle, the schedule information registered by each of owners of the plurality of vehicles (paragraph 34, 48 and 50).
As per claim 6, Beaurepaire in view of Yang and Felt disclose all the limitation of claim 3. Beaurepaire discloses wherein the processor is configured to select the transfer candidate vehicle according to a type of the package (paragraph 66-67 and 70-72)(please see claim 3 rejection for combination rationale).
As per claim 7, Beaurepaire in view of Yang and Felt disclose all the limitation of claim 3. Beaurepaire discloses wherein the processor is configured to send a transfer instruction to a deliveryman terminal when a transfer acceptance notification is received from the processor, the transfer instruction including information on the transfer candidate vehicle, the deliveryman terminal associated with a deliveryman of the package (paragraph 86).
However, Beaurepaire do not disclose but Felt discloses sending an instruction to a requestor terminal when a service request acceptance notification is received from the candidate terminal (paragraph 83-84, an acceptance from a candidate taxi is received and a confirmation is sent to the requestor that a taxi has accepted the request)(please see claim 3 rejection for combination rationale). 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Yang (US 2007/0150375) and Felt (US 2011/0099040), as disclosed in the rejection of claim 3, in further view of Stevens (US 2015/0193731).
As per claim 5, Beaurepaire does not disclose wherein the memory is configured to store history information on past transfers and the processor is configured to further refer to the history information for selecting the transfer candidate vehicle But Stevens discloses wherein the memory is configured to store history information on past transfers and the processor is configured to further refer to the history information for selecting the transfer candidate storage location (paragraph 62, the system refers to the user’s historical usage in order to select an optimal locker).
It would have been obvious to one of ordinary skill in the art at the time of the invention to store history information on past transfers and the processor is configured to further refer to the history information for selecting the transfer candidate storage location as in Stevens in the system executing the method of Beaurepaire. As in Stevens, it is within the capabilities of one of ordinary skill in the art to refer to include historical information on storage space to Beaurepaire’s invention with the predictable result of selecting a current storage space based on historical information as needed in Beaurepaire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628